Citation Nr: 9910215	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  97-15 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an initial rating in excess of 0 percent 
for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen L. Higgs





INTRODUCTION

The veteran served on active duty from December 1960 to 
December 1966.  The veteran had additional periods of reserve 
duty after his release from active duty in December 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 1996 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no competent evidence to show that the veteran's 
current right ear hearing loss disability originated during 
his period of active service.

3.  The veteran has level III hearing acuity in his left ear. 


CONCLUSIONS OF LAW

1.  The claim for service connection for right ear hearing 
loss is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991);  38 C.F.R. §§ 3.303 (1998).

2.  The schedular criteria for a compensable rating for left 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 
6100, 6101 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On the inservice authorized audiological evaluations in 
service, pure tone thresholds, in decibels, in the right ear 
were as follows:

DATE 
HERTZ

500
1000
2000
3000
4000
Dec. '60
5
5
10
--
10
June '61
5
5
5
--
5
Apr. '63
5
5
0
5
0
Mar. '64
-5
-10
-10
5
-5
Mar. '65
-5
-10
-10
15
0
Oct. '66
-10
-10
-10
15
0

Periodic reserve examination report shows that the veteran's 
right ear hearing was measured as follows

DATE 
HERTZ

500
1000
2000
3000
4000
Nov. '72
20
5
0
45
30
Sept. 
'76
10
5
10
--
25
Feb. '80
10
5
5
30
30
Nov. '83
15
10
0
50
40

VA audiological evaluation in November 1996 revealed:


HERTZ

1000
2000
3000
4000
AVE.
RIGHT
15
35
55
55
38.75
LEFT
10
75
80
80
61.50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 84 percent in the left ear.

By audiological history at the November 1996 VA examination, 
hearing loss was noted in service.  The veteran flew planes 
and had no problems with his ears.  He had no headaches or 
dizziness.  The summary of audioligic test results was 
moderate to severe mid to high frequency hearing loss.

Analysis

Service Connection Right Ear

Service-connection may be granted for disability resulting 
from personal injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  To 
establish service-connection for a condition, symptoms during 
service must be identifiable as manifestations of a chronic 
disease or permanent effects of an injury.  38 U.S.C.A. § 
1110, 1131;  38 C.F.R. §§ 3.303(a) (1998).  Further, a 
present disability must exist and it must be shown that the 
present disability is the same disease or injury, or is the 
result of disease or injury incurred in or made worse by the 
veteran's military service.  38 C.F.R. § 3.303(b), Godfrey v. 
Derwinski, 2 Vet. App. 352 (1991).

Additionally, service connection may be granted for any 
disease or injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient;  the veteran must submit medical evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the veteran has not presented a 
well-grounded claim, his appeal on the pertinent issues must 
fail and there is no duty to assist him further in the 
development of the claim.  38 U.S.C.A. § 5107(a).  See Epps 
v. Gober, 126 F.3d 1464 (1997).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis);  of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence);  and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995);  38 U.S.C.A. § 1110;  38 C.F.R. § 3.303.  The 
evidence may also show that a disability is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b);  Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Id.  If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.   

In the present case, the service medical records do not show 
disabling hearing loss during the veteran's period of active 
duty.  See 38 C.F.R. § 3.385.  Nor is there any medical 
evidence or opinion of record relating the veteran's current 
right ear hearing loss to his period of active service.  
Accordingly, the claim for service connection for right ear 
hearing loss must be denied as not well grounded.  Epps, 
Caluza.

The Board acknowledges the veteran's contention that his 
current right ear hearing loss was a result of acoustic 
trauma, particularly in the form of aircraft noise, during 
service.  However, the veteran and other laypersons are not 
competent to provide medical opinions, so that their 
assertions as to medical causation cannot constitute 
competent medical evidence sufficient to well-ground the 
veteran's claim.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board also acknowledges the veteran's contention that the 
RO did not review his reserve duty service medical records in 
evaluating his claim for service connection for right ear 
hearing loss.  On this point, the Board notes that the RO's 
assertion in its December 1996 rating decision, that hearing 
impairment as defined for VA purposes was first noted in 
1972, clearly reflects that the RO reviewed the reserve duty 
medical records.  The record referred to is a November 1972 
reserve examination report in which the pure tone threshold 
was found to be 45 decibels at 3,000 hertz.  The Board 
further notes that none of the veteran's reserve duty service 
medical records demonstrate that he had hearing loss due to 
reserve flight duties.

Increased Rating Left Ear 

As a preliminary matter, the Board finds that the veteran's 
claim for an initial rating in excess of 0 percent for left 
ear hearing loss is plausible and capable of substantiation 
and is thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board is satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of his service-connected 
left ear hearing loss and has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disability at issue.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (1998).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1998).

Evaluations for service-connected disabilities are assigned 
upon meeting certain schedular criteria.  38 U.S.C.A. § 1155.  
Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent, based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from unilateral 
service-connected defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  In situations where service 
connection has been granted only for defective hearing 
involving one ear, and the appellant does not have total 
deafness in both ears, the hearing acuity of the nonservice-
connected ear is considered to be normal.  See Boyer v. West, 
U.S. Vet. App. Jan. 27, 1999.  In such situations, a maximum 
10 percent evaluation is assignable where hearing in the 
service-connected ear is at level X or XI.  38 C.F.R. 
§§ 4.85, 4.87, Diagnostic Codes 6100 to 6101. 

In the present case, right ear hearing loss is not total and 
is not service-connected.  Accordingly, for purposes of 
rating the veteran's left ear hearing loss, the hearing 
acuity of the right ear is considered to be normal, Boyer, or 
level I.  The four-frequency puretone average was 61.50 in 
the left ear.  Speech audiometry revealed speech recognition 
of 84 percent in the left ear.  This is evaluated as level 
III hearing loss in the left ear.  38 C.F.R.§§ 4.85, 4.87, 
Table VI.  Level III hearing loss in the left ear combined 
with level I hearing loss in the right ear is rated as 
noncompensably (0 percent) disabling.  38 C.F.R. §§ 4.85, 
4.87, Table VII, Diagnostic Code 6100.


ORDER

The claim for service connection for right ear hearing loss 
is denied.

The claim for an initial rating for left ear hearing loss in 
excess of 0 percent is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

